MATTHIAS, J.
1. A railroad company is not liable on a claim for damages resulting from delay in a shipment of freight occurring during the period its road was under Federal control and being operated by the Director General of Railroads.
2. Under the provisions of Section 206 (a) of the Transportation Act of 1920 an action at law arising out of the operation of railroads under Federal control brought after the termination of Federal control should be against the agent designated by the President and cannot be maintained unless instituted within the period of two years after the date of the passage of that act.
Judgment reversed and judgment for plaintiff in error.
*692. Marshall, CJ., Jones, Day, Allen and Kin-kade concur. Robinson, J., not participating.